7*0-/5'
                                 ELECTRONIC RECORD




COA#       05-13-01213-CR                        OFFENSE:        2.02


           Anthony Chamberlain v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    194th Judicial District Court


DATE:05/27/2015                   Publish: NO    TC CASE #:      F-1263564-M




                         IN THE COURT OF CRIMINAL APPEALS



          Anthony Chamberlain v. The State
STYLE:    of Texas                                    CCA#:
                                                                          7fea-;s
         /)PteLL/?A/7^                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

           leFu*?t>                                   JUDGE:

DATE:                 wr                              SIGNED:      ____                  PC:_

JUDGE:               u^u^t^<~                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD